        EXHIBIT A




Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 1 of 17 PageID #: 412
                                      GAYLORD PALMS'*

                                                 爾，^

                                      AGREEMENT BETWEEN
                                         Ramsey Solutions
                                               and
                             Gaylord Palms Resort & Convention Center

 DESCRIPTION OF GROUP AND EVÊNT

 The following represents an agreement between Gaylord Palms Resort & Convention Center, 6000
 West Osceoia Parkway, Kissimmee, FL, 34746, (407) 586-0000 and Ramsey Solutions.

 ORGANIZATION:                                 Ramsey Solutions
 CONTACT:
          Name:                                Joe Leavitt
          Job Title:                            Director of Event Production
          Street Address:                       1749 Mallory Lane
          City* State, Postal Code:             Brentwood, TN
          Country;                              USA
          Phone Number:                         (877) 410-3283 x5503
          E-mail Address:                      joel@daveramsey com

 NAME OF EVENT:                                Ramsey Solutions EnüBLeadership Summit May2020
 REFERENCE #:                                  M-9SERWB8
 OFFICIAL PROGRAM DATES：                       May 15- 21,2020

GUEST SLEEPING ROOIW BLOCK
The following guest sleeping rooms have been reserved for the Group on the dates set forth below (the
"Room Block") for the Ramsey Solutions EntreLeadership Summit • 2020 (the "Event"):

       Room Type           Fri         Sat         Sun       Mon         Tues        Wed        Total
                         5/15/20     5/16/20     5/17/20    S/18/20     5/19/2D     5/20/20
      Run of House                     38         1,054      1,054       1.054        324       ^524
     Executive Suite                   5            30         30          30         30         125
      Deluxe Suite                     5            30         30          30         30         125
    Presidential Suite                 6           6           6           6           0          30
       Emerald Bay                    20          200         200        200          50         670
          Staff            20         41          80           B0         80          80         381
          Total            20         115        1.400       1.400      Ì400         520        4,855


We will reserve the room block noted above until Friday, September 29, 2017. Due to the very high
demand we anticipate over these dates, the Hotel reserves the right to release your first option if we have
not received the signed copies of the Agreement verifying confirmation by this time. In the event we have
a definite request for these dates prior to your option date, we will contact you for a decision. You will
have one (1) business day to either return the signed contract, or release the option.




          6000 W. Osceola Parkway • KIssImmoG, Florida 34746 • Tdephone (4Û7) 506-0000 • Fax [A07) 506 0399




                                                                         RS0000256
 Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 2 of 17 PageID #: 413
Page 2 of 16


GROUP ROOM RATES
The confirmed net, non-commissionable per night room rate for the 2020 Event will be:

              Single/double/triple/quad            $229.00
              occupancy rooms:
              Emerald Bay:                         $279.00
              Executive Suites:                    $625.00
              Deluxe Suites:                       $850.00
              Presidential Suites:                 $2700.00

Applicable taxes will be added to room rates (currently 7.5% room tax and 6% occupancy tax).

Subject to availability, Group rates will apply three (3) days prior to. and three (3) days following, the
dates of the Event. Children twelve (12) years and under are free when occupying the same room as
their parents.

RESORT FEE
The prevailing daily resort fee, currently $22.00 plus applicable tax, will be added to the guest room rate.
This fee will cover several in-room amenities which will include:

    •       High-speed Internet access in guestrooms
    •       Two bottled waters replenished daily in your guest room
    •       24-hour access to Relâche Fitness Center
    •       Scheduled shuttle service to Walt Disney World® Theme Parks & Disney Springs®
    •       Local, toll-free and domestic long-distance telephone calls
    •       $10 credit towards dry cleaning services
    •       Private training session (15 min.) at Relâche Fitness Center (Limited sessions available Tue - Sat
            from 5 a.m. -12 p.m. Appointments required, please visit the fitness center to sign up)
    •       One bucket of range balls at nearby Celebralion Golf Club.

Please note that the parking fee is currently $22.00 for self-parking and $33.00 for valet parking plus
applicable tax, currently 7.5%.

REWARDS PROGRAM - REWARDING EVENTS
Approximately (10) business days after the conclusion of the Event (provided that the Event is not
cancelled and Ramsey Solutions has otherwise complied 讀h the material terms and conditions of this
Agreement), the Hotel will either award Points or submit an award for airline miles to the Member⑻
identified below:

Rewarding Events does not apply to Events booked by or on behalf of any governmental entity,
including any federal, state or local agency or any other governmental body, and hotels may not award
Points or airline miles to a government employee (or an intermediary booking on behalf of a
governmental entity) in connection with the Rewarding Events program or otherwise in connection with
planning, scheduling or contracting for an Event.

 CHECK ONE OPTION BELOW:

        C   Award Points to the Contact (as identified on page 1 of this Agreement or the Authorized
            Signer of this Agreement)
            Member Name_____________________________________________
            Rewards Program Member Number______           _               __
     (I     Award Airline Miles to the Contact (as identified on page 1 of this Agreement or the Authorized
            Sig ner of this Agreement)
            Me mber Name




                                                                         RS0000257
 Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 3 of 17 PageID #: 414
Page 3 of 16


            Rewards Program Member Number.
            Airline frequent flier account number
            Name of airiine

     口      Decline to Award Points or Airline Miles, The Contact and the Authorized Signer of this
            Agreement elect not to receive (and hereby waive the right to receive) an award of Points or
            airline miles in connection with the Event

 The number of Points or airline miles to be awarded shall be determined pursuant to the Rewards
 Program Terms and Condilions, as in effect at the time of award. The Rewards Program Terms and
 Conditions are avaHable on-line at marriottrewards.com, and may be changed at the sole discretion of
 the Rewards Program at any time and without notice.

 The individual(s) ídentifíeci above to receive either Points or airline miles may not be changed without
 such indivie!ual(s)’ prior written consent By inserting the airline mileage account information, the
 recipient elects to receive airline miles rather than Points. All Rewards Program Terms and Conditions
 apply.
RESERVATIONS PROCEDURE
Please indicate which of the following procedures will be used by your group;

     X Individual Reservations for the Event will be made by individual attendees directly with
 Marriott reservations at (407) 586-2000.

       ■X     Rooming List for staff.

At the Group's request, Hotel's transient in-house guest list will be compared with the Group's
registration list Any guest room occupied by an individual on Group's registration list, but not coded to
Group within Hotel's system, will be credited to Group's final pickup.

If names are found on the Group's registration list and on the Hotel's transient in-house list that are not
coded to the group, they shall be credited to the Group hotel pickup (regardless of room rate). This
credit may increase the Group pickup as well as possibly increasing the complimentary credits earned.

Hotel will provide Group a weekly guestroom pick-up report starting 45 days prior to the established cut­
off date.

GROUPMAX SYSTEM/PASSKEY - HOUSING OPTION
Gaylord Palms Resort & Convention Center currently offers you the services of GroupMax/Passkey - an
online group reservation management solution that allows meeting planners a 24-hour real-time visibility
into room pickup, registration activity, and more. We can also create a custom web page for your group
that allows attendees to book rooms, request special services and make last-minute changes, all
maintained in a centralized database accessible only to the hotel and the meeting planner

Passkey is currently available on a complimentary basis. Ask your Sales or Event Manager at Gaylord
Palms Resort & Convention Center for more information on this exciting technology.

GUARANTEED RESERVATIONS
All reservations must be accompanied by a first night room deposit or be guaranteed by Ramsey
Solutions. Hotel will not hold any reservations unless secured by one of lhe above methods. Credit
cards will be charged prior to arrival.

If rooms are not guaranteed to the Group's master account, a deposit equal to one night’s stay is
required to hold each individual's reservation. Should a guest cancel a reservation, the deposit will be




                                                                        RS0000258
Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 4 of 17 PageID #: 415
Page 4 of 16


refunded げ notice is received at least three (3) working days prior to arrival, and a cancellation number is
obtained.

NO ROOM TRANSFER BY GUEST
Ramsey Solutions agrees that neither Ramsey Solutions nor attendees of the Event nor any
intermediary shall be permitted to assign any rights or obligations under this Group Sales Agreement, or
to resell or otherwise transfer to persons not associated with Ramsey Solutions reservations for
guestrooms, meeting rooms or any other facilities made pursuant to this Group Sales Agreement.

CUTOFF DATE
Reservations by attendees must be received on or before, Saturday, April 25,2020 (the "Cutoff Date").
At the Cutoff Date, Hotel will review the reservation pickup for the Event, release the unreserved rooms
for general sale, and determine whether it can accept reservations based on a space- and rate-available
basis at the Ramsey Solutions group rate after this date.

Release of rooms for general sale following the Cutoff Date does not affect Ramsey Solutions'
obligation, as discussed elsewhere in this Agreement, to utilize guest rooms.

CHECK-OUT TIME
Check-in time is 4:00 p.m. local time. Check-out time is 11:00 a.m. local time. Anyone checking out after
11:00 a.m. local time may incur late charges. Special arrangements can be made for late check-outs
based on availability, and/or luggage can be stored for individuals with later departures.

COMPLIMENTARY POLICY
We are pleased to extend to your group one complimentary single room (1) per every 45 rooms utilized at
the group rate during your meeting. Ány rooms with rates discounted below the group ra(e will not be
calculated in the complimentary allotment This number is determined by the actual rooms occupied by
your group on a cumulative basis divided by 45.

The following suites have a value of more than one unit:

      Presidential Suite       - 6 room nights
      Deluxe Suite             • 4 room nights
      Executive Suite          • 3 room nighls

SPECIAL INCENTIVES
Provided that the Group utilizes 80% of the Room Block, we are pleased to provide, as special added
incentives, the following:
                 One (1) Complimentary GRAND Presidential Suite will be reserved for Dave Ramsey
                 over the meeting dates
                  Five (5) Presidential Suite upgrades at Negotiated group rate (noted in room block grid)
                 Thirty (30) Deluxe Suites upgrades will be offered at group rate for VIPs/Speakers (noted
                  in room block grid)
                 Thirty (30) Executive Suites upgrades will be offered at group rate for VIPs/Speakers
                 (noted in room block grid)
                 Twenty (20) Celebrity Services Status (some will be modified)
                 200 Emerald Bay Rooms per night at $279.00 {noted in room block grid)
                 Complimentary valet for up to 20 staff members
                 Complimentary VIP round trip airport transfers for up to 10 speakers/VIPs
                 Complimentary AM/PM Office breaks for up to 20 staff members
                 $5,000.00 flat fee for power requirements (NOT including service charge or labor)
                 Wi-FI Package $65,000.00 (Plus Tax & Service Charge):
                           200 Mbps Dedicated Bandwidth, to be allocated across up to 3 VLANs / SSに)s
                           Up to 30 Static IP Addresses
                           Up to 20 Wired Drops




                                                                         RS0000259
 Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 5 of 17 PageID #: 416
Page 5 of 16


               Access to in house Ughting in General Session complimentary (Value $780 00++ per day)
                Forty Percent (40%) discount on Staff Block (noted in room block grid)
               Ten Percent (10%) Discount off current year banquet menu pricing {does not apply to
               custom menus, minimum must be met after discount is applied)
                Pre-Planning Visits - up to 20 room nights (additional at Staff Rate) based on availability,
               To include office, valet parking, airport transfers and Food & Beverage needs
               Audio-Visual Discount - PSAV): Hotel will offer a 40 % discount off prevailing published
               pricing guidelines for PSAV in-house inventory of equipment (excludes labor, rigging,
               truss, Event Technology Support (service charges), consumables, sales tax and
               shipping/delivery chaipes) if PSAV is selected as the sole provider for all AV Equipment
               & Services. If PSAV is not selected as the sole provider then all AV Equipment will be
               charged at a sliding scale. If total spend of audiovisual equipment and labor before
               discount and tax is:
               $0 to $40,000 then a 10% discount will be appHed to audiovisual equipment
               $40,001 to $75,000 then a 15% discount will be applied to audiovisual equipment
               $75,001 + then a 20% discount will be applied to audiovisual equipment This
               discounting does not apply to consumables, labor, rigging, truss and Event Technology
               Support Fee (service charge).
               Credit to Master for 20% the value of Rigging motors and truss (excluding tax and service
               charge) Custom Rigging Package to be provided. PSAV is the exclusive provider of all
               rigging equipment, rigging & truss labor and truss equipment. Rigging equipment includes
               but is not limited to motors, points, cabling and truss.
               Complimentary corkage fee on Entre branded water bottles on main arrival registration
               day at Registration Desk location.
               $2.00++ corkage fee on Entre Branded Water Bottles on beverage stations during
               sessions, Am/Pm breaks and meal functions.
               Complimentary storage of up to seven pallets no more than five days prior to event
               Complimentary access to one in room channel
               Two Platinum Marriott Rewards Membership Status Upgrades
               Double Program Points
               Three (3) -Three nights stays to be used at our discretion (could be used as martくeting
               Incentives, contesting, etc.). To include:
               o Complimentary Deluxe Suite for three (3) nights
               o Celebrity Status
               o Complimentary Round trip airport transfer
               o Complimentary Welcome Amenity
               o Two (2) Rounds of Golf
               o One (1) Relache Spa treatment each for two (2) people - per gift certificate- total of
                    two(2) treatments per certificate
               o Dinner for Iwo (2) at Old Hickory Steakhouse
               Complimentary marketing Fees up to $50.000 00 (not including production or labor)

               TWO YEAR MULTI-YEAR CONCESSION PACKAGE
               (ADD ON Gaylord Rockies or Gaylord Texan by December 22, 2017)
               Al丄 Single Year Concessions
               15% Discount (instead of 10% in single year) on current year banquet menu (minimum
               must be met after discount is applied, discount not available on custom menus)
               250,000 Marriott Rewards at contract signing PER HOTEL
               $25,000.00 Master Account credit toward (1) Catered Function


               THREE YEAR MULTI-YEAR CONCESSION PACKAGE
               (ADD ON Gaylord Rockies or Gaylord Texan by December 22, 2017)




                                                                        RS0000260
Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 6 of 17 PageID #: 417
 Page 6 of 16


                 All Single and Two Year Concessions
                 ALL MARKETING FEES WAIVED


In the event of reductions in the room night commitment of more than 20% the hotel may adjust any
concessions previously offered in this agreement, including concessions offered on a complimentary
basis, and may also adjust the functions space in direct proportion to the reduction in the room night
commitment.



DEPOSITS
Seventy-five percent (75%) of the anticipated Group expenditures to be master billed, including all food
and beverage charges, is due thirty (30) days prior to arrival. Until this pre-payment is made, the Hotel
reserves the right to withhold any or all the services hereunder agreed to.


MASTER ACCOUNT
Hotel must be notified in writing at least 10 days prior to arrival of the authorized signatories and the
charges that are to be posted to the Master Account, Any cancellation or attrition fees will be billed to
the Master Account

METHOD OF PAYMENT
The mefriod of payment of the Master Account will be established upon approval of Ramsey Solutions'
credit. If credit is approved, the outstanding balance of Ramsey Solutions Master Account (less any
advance deposits and exclusive of disputed charges) will be due and payable upon receipt of invoice.

Ramsey Solutions will raise any disputed charge(s) within 10 days after receipt of the Invoice. The Hotel
will work with Ramsey Solutions in resolving any such disputed charges, the payment of which will be
due upon receipt of invoice after resolution of the dispute. If payment of any invoice is not received
within thirty (30) days of the date on which U was due, Hotel will impose a finance charge at the rate of
the lesser of 1-1/2% per month《18% annual rate) or the maximum alfowed by law on the unpaid
balance commencing on the invoice date,

Ramsey Solutions has indicated that it has elected to use the following form of payment:

I 】Cash, money order, or other guaranteed form of payment
[]Credit card (We accept all major credit cards)
[]Company check or Electronic Funds Transfer
[XJ Direct Bill

Ramsey Solutions may not change this form of payment.

in the event that credit is not approved, Ramsey Solutions agrees to pay an advance deposit in an
amount to be delermined by the Hotel in its reasonable discretion, with the full amount due prior to the
start of the group’s event.

Please indicate which of the following will be billed to your master account

Room and tax (Entire group)____
Rooms and tax (VIPS and staff) 一X.
Authorized Food and Beverage X
Incidental Charges 一X staff only__
Standard Gratuities   X

PROGRAM




                                                                         RS0000261
 Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 7 of 17 PageID #: 418
       Page 7 of 16


       We have reserved space for your meeting and social functions based on our understanding of your needs
       at this time, as set forth in the attached Program Schedule attached hereto and incorporated herein. Your
       execution of the Agreement will serve as your approval of the attached program schedule

      Provided that you utilize at least 80% of the Room Block, such meeting space wilt be provided
      complimentary.

      We reserve the right to adjust the assignment of the Group’s meeting and function space to a size
      appropriate for the number of expected attendees at each function.

      Group will work with hotel at One (1) year before the groups arrival date to identify any potential unused
      space over event dates.

      Sixty (60) days before the Group's arrival date, your Convention Services team must receive the Group's
      final agenda. At that time, all space unused by your group will be released back into the hotel's inventory
      Any space additional and/or changes to the agenda within 60 days wit! continue to be based on
      availability, and may incur additional room rental.


                                             IBHE                   Friday
   6/15/2020    Fri        8:00 PM   J 11：45PM F      Osceola                  General
                                                      CD/Siaqo                 Session         SelUp

                                                                 Saturday
                                                                                                  ____
   5/16/2020   Sat    2    6:00 AM     11：45 PM       Osceola                  General
                                                      Ballroom                 Session         Set Up
  5/16/2020    Sat    2    6：00 AM     11.45 PM         Vwo                     Office         Office         Office
  5/1Ö/2020    Sat         7：00PM      11:45 PM      Sarasota 1               Breakout 9      Breakout     Schoolroom      20
   5/1Ö/2020   Sat    2    7:00 PM     11:45 PM      Sarasota 2              Breakout 10      Breakout     Schoolroom      20
  5/16/2020    Sal         7:00 PM     11:45 PM      Sarasota 3              Breakout 11      Breakout     Schoolroom     20
  5/16/2020    Sal    2    7:00 PM     11:45 PM     Galnesviße 2             Breakout ö      Breakout      Conference     20
  5/16/2020    Sat    2    7:00 PM    11：45 PM        Deslinl                 Breakout 7      Bieakout     Conference     20
  6/16/2020    Sat    2    7：00PM     11:45 PM        Destin 2               Breakout a      Breakout      Conference     20
  S/16Æ02O     Sat    2    7:00 PM    11:45 PM      Gainesville 1            Breakout 5      Breakout      Conference     20
  5/16/2020    Sat    2    8:00 PM    11:45 PM         Sun A                   Hold 1         Holding
                                                                                              Room
  6/16^020     Sat    2    8:00 PM    11:45 PM        Sun 1，6                Breakout 4      Bmakoul         Lounge       200
  S/16/2020    Sat    2    B：00 PM    11:45 PM         SunC                  Breakout 2      Bmakoul         Theatre      300
  6/16/2020    Sat         8:00 PM    11:45 PM         Sun O                 Breakout 3      Breakout        Theatro      300
  5/18/2020    Sat    2    0:00 PM    11:45 PM         SunÖ                  Breakout 1      Breakout        Thealre      500
  5/16/2020    Sat    2    0:00 PM    11:45 PM     City Hall Lobby           Registration   Registration

二？：：'へ':,-:                               ?總麵■■離                                                   찾
  5/t7/2020    Sun    3    1：00AM     11：45 PM         Sun A                                 Holding
                                                                               Holdl
                                                                                              Room
  6/17/2020    Sun    3    1:00 AM    11:45 PM        Osceoia                 General        General
                                                      Banroom                 Session                      Schoolroom    2,000
                                                                                             Session
  5/17/2020    Sun    3    t:00AM     11:45 PM         Sun B                 Breakoul 1      Breakout       Theatre      50D
  5/17/2020    Sun    3    1:00 AM    11:45 PM         SunC                  Breakout 2      Breakout       Thealre      300
  5/17/2020    Sun    3    1:00 AM    11:45 PM         SunD                  Breakoul 3      Breakoul       Thealre      300
  5/17;2020    Sun    3    1：O0AM     1145 PM         Sun 1-6                Breakout 4      Breakout        Louoge      200
  5/17/2020    Sun         1:00 AM    1145 PM      Gainesville 1             Breakout 5      Breakout      Coniar once    20




                                                                               RS0000262
       Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 8 of 17 PageID #: 419
    Page 8 of 16


5/17/2020    Sun   3   1：00 AM   1t：4SPM      GalnesviKa 2       Breakout 6       Brçokou      Conference    20

5/17/2020    Sun   3   1:00 AM   11:45 PM       Destin 1         Breakout?        Breakou      Conference    20

6/17/2020    Sun   0   1:00 AM   11:45 PM       Destin 2         Breakout B       Breakou      Conference    20

5/17/2020    Sun   3   1:00 AM   11:45 PM      Sarasota 1        Breakout 0       Breakou      Schoolroom    20
S/17/2020    Sun   3   1:00 AM   11:45 PM      Sarasota 2       Breakout 1Ü                    Schoolroom    20

5/17/2020    Sun   3             11：45PM       Sa rasóla 3      Breakout 11      Breakou       Schoolroom    20

5/17/2020    Sun   3             11:45 PM         Vero                Office       Office         Office

5/17/2020    Sun   3   1；00 AM   11:46 PM    City Halt Lobby    Registratlor.   Registration

5/17/2020    Sun                                                                  Holding
                   3   6 00 AM   11.45 PM       Captiva           Hold 2
                                                                                   Room
«17/2020     Sun   3   6 00 AM   11,45 PM                                         Holding
                                                Daytona           Ho«3
                                                                                   Room
5/17/2020    Sun   2                                                              Holding
                       6 00 AM   11:45 PM        Miami            Hosd 4
                                                                                   Room
5/17/2020    Sun       6C0AM     11:45 PM                                         Hewing
                   3                            Sanlbel           Holds
                                                                                   Room
6/17/2020    Sun   3   6:00 AM   11:45 PM                                         HoUing
                                              TaliahQssec         Hold 6
                                                                                   Room
6/17/2020    Sun   a   6:00 AM                                                    Holding
                                 11:45 PM       Flagler           HoW7
                                                                                   Room
5/17/2020                                                         Hold for
             Sun   3   6:00 AM   11:45 PM   Exhibit HallA-F                       Exhibits
                                                                  growth
6/17/2020    Sun   3   6:00 AM   11:46 PM      Tampa 1          Breakout 12      Breakout      Schooiroom    20

5/17/2020    Sun   3   6:00 AM   11:45 PM      Tampa 2          Breakout 13      Bfeakout      Schoolroom    20

5m/2020      Sun   3   6:00 AM   11；4S PM      Tampa 3          Breakout 14      Breakout      School room   20

5/17/2020    Sun   3   6:00 AM   11：4S PM                        Spc aKer
                                                Naples                                          Lounge       20
                                                                  Ro om
                                                               Team Meeting       Hddîng
6/17/2020    Sun   a   1:00 PM   11:45 PM   St Goorgo#102
                                                                                   Room
6/17/2020    Sun   3                                           Team Meeting       Hddîng
                       1:00 PM   11:45 PM   St George #104
                                                                    2              Room
5/17/2020    Sun                 11：45 PM                      Team Meetbig       Holding
                   3   1:00 PM              St George #106
                                                                    3              Room
5/17/2020    Sun   3   1*00 PM   11:45 PM   SI George #108
                                                               Team Meeting       Holding
                                                                                   Room
5/17/2020    Sun                                               Team Meeting       Holding
                   3   1*00 PM   11：45 PM   SI. George #114
                                                                                   Room
5/17/2020    Sun   3             11:45 PM                      Team Meeting       Holding
                       1-00 PM              St George «112
                                                                    6             Room
                                               Orange
6/17/2020    Sun                 11：« PM                       Team Meeting       Mowing
                   3   1:00 PM                 Blossom
                                               Balír00171                         Room

5/17/2020    Sun   3   4:00 PM   10:00 PM
                                             Coqu ina lawn        Dessert
                                                                                 Reception
                                                                                                Cocktail
                                             and Fire
                                                 I     Pila     HecepUon                                          ExhiUt Hall A
                                                                                                Rounds
                                                                  .             ぜ—             ,.
                                               Orange
S/1 a/2020   Mon   4   1:00 AM   11:45 PM      B(o>&80i        Team Meeting       Holding
                                                                                   Room
                                               Baltioom
5/ta/2020    Mon       VOO AM    11：4S PM       Flagter                          Holding
                                                                  Hold 7
                                                                                  Room
5バ e/2020    Mon                 11:45 PM                      Team Meeting      Holding
                       1:00 AM              St George #112
                                                                    6             Room
6/1W2020     Mon   4                                           Team Meeting      Hok_
                       1:00 AM   11：4S PM   St George #114
                                                                    5             Room
5/ta/2020    Mon   4   1:00 AM   11:45 PM   St George #108     Team Meeting      Holding
                                                                                  Room
5/18/2020    Mon   4                                           Team Meeting      Holding
                       1：OOAM    11：4S PM   SL George #106
                                                                    3             Room_
5/18/2020    Mon   4                                           Team Meeliag      Holding
                       1:00 AM   11:45 PM   SI George #104
                                                                    2             Room
5/18/2020                                                      Team Meeting      Holding
             Mod       1：OOAM    H：45PM     SL George #102
                                                                                  Room
5/18/2020    Mon   4   1:00 AM                                                   Holding
                                 11.45 PM    Tallahassee          Hdda
                                                                                  Room
5/18/2020    Mon   A   1：00AM    11.45 PM       Miami
                                                                                 Holding
                                                                  Hold 4
                                                                                 Room _




                                                                             RS0000263
     Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 9 of 17 PageID #: 420
    PageÔof 16


5/10/2020     Mon     4    1：OOAM    11:45 PM        Sanibel                         Holding
                                                                        Holds
                                                                                      Room
5/18/2020     Mon          1:00 AM   11:45 PM                                        Holding
                                                     Sim A              Holdl
                                                                                     _Room
mmoio         Mon     4    1:00 AM   11:45 PM       Osceola            General       General
                                                    BaDroo巾                                       Schoclfoom    2.000
                                                                       Session       Session
5/IB/2020     Mon     4    1;Q0AM    11:45 PM        SunB             Breakout 1                    Theatre      500

5/10/2020     Mon         1.00 AM    11:45 PM        SunD             Breakout 3                    Theatre      300

5/18/2020     Mon         1:00 AM    11:45 PM        SunC             Breakout 2                    Theatre      300

5/18/2020     Mon         1.-OOAM    11：45PM        Sunl-fl           Breakout A     Breakou        Lounge       200
5/1B/2020     Mon     4    1:00 AM   11:45 PM     Gainesville 2       Breakout 0     Breakou      Conference     20

5H8/2020      Mon         1：00AM     11:45 PM       Tampa 2        Breakout 13       Breakou      Schodroom      20

S/19/2020     Mon     4   1:00 AM    11.45 PM       Tampa 3        BraaKoutÍA        Breakou      Schoolroom     20

5/1flß020     Mon         1:00 AM    11:45 PM       DeaUn 1           Breakout 7     Breakou      Conference     20

5/18Æ020      Mon         1:00 AM    11:45 PM      Sarasota 2      Breakout 10       Breakou      Schoolroom     20

5/1ÖÖ020      Mon         1：00AM     11:45 PM      Sarasota 3      Breakout t1                    Schoolroom     20

5/18/2020     Mon         1:00 AM    11:45 PM       Destin 2          8raakout 8                  Conference     20

5/18/2020     Mon         1:00 AM    11:45 PM     Gainesville 1       Breakout 5     Breakou      Conference     20

5/18/2020     Mon         1:00 AM    11:45 PM      Tampa 1         Breakout 12       Breakou      Schooiroom     20

5/1 fl/2020   Mon         1:00 AM    1t;45 PM     Sarasota 1          BreaKoviiQ     Breakou      School room    20
5/18/2020     Mon         1：00AM     11:45 PM         Voro              Office        Office        Office
                                                                       Spco卜         Speaker
5/1Ö/2020     Mon         1:00 AM    11:45 PM       Naples                                          Lounge       20
                                                                        Roof          Room
5/18/2020     Mon         1:00 AM    11:45 PM                                        Holding
                                                    Captiva            Hofd2
                                                                                      Room
5/18/2020     Mon     4   1：00AM     11：45 PM       Daytona                          Holding
                                                                       Hcrfd3
                                                                                     Room
5/18/2020     Mon         1：00 AM    11:45 PM   Ctty Hall Lobby    Registration    Registration

6/1W2020      Mon     4                                                Hold for
                          1：00AM     11.46 PM   Exhibit Hall                         Exhtoils
                                                                       growlh
5/18/2D20     Mon         10:00 AM   10:30 AM   Osceola Lobby         AM Break     Coffee Break     RolWn

5/18/2020     Mon         11:00 AM                 Osceola
                                     12:00 PM                           Lunch         Lunch       Schoolroom    2,000
                                                   Baitroom
5/18/2020     f났Ion       2:30 PM    3;D0 PM    Osceola Lobby         PM Break     Coffee Break     Rofl-m

                                                               T-•咖                       ______________________
                                                   Orange
5パ Õ/2020     Tue         1:00 AM                                 Team Meeting       Holding
                                     6:00 PM       Blossom
                                                   Ballroom                          Room

5/19/2020     Tue     5                                           Team Meeting       Holding
                          1:00 AM    6:00 PM    SI. Ge아ge »102
                                                                                      Room
5/10/2020     Tue     5   1:00 AM    6：00 PM                      Team Meeting       Holding
                                                SI George #104
                                                                       2              Room
5/19/2020     Tue         1:00 AM    6:00 PM                      Team Meeting       Holdii
                      5                         St George #100
                                                                       3              Roor
5/19/2020     Tue         1:00 AM               St George #108    Team Meeting       Holding
                      Ô              6:00 PM
                                                                       4              Room
5/1Û/2020     Tua     5              6;00 PM                      Team Meeling       Holding
                          1:00 AM               St George #114
                                                                       5              Room
6/19/2020     Tire    5              6:00 PM                      Team Meeling       Holding
                          1:00 AM               St. George «112
                                                                       8              Room
5/19/2020     Tue         1:00 AM    11:45 PM       Flagler                          Holding
                      5                                                Hold/
                                                                                      Room
5/19/2020     Tue     5   1:00 AM    11:45 PM                                        HokHng
                                                    Sanibel            Holds
                                                                                      Room
5/19/2020     Tue     5   1:00 AM    11：45 PM    Tallahassee           Ho(d6         HokHng
                                                                                      Room
5/19/2020     Tue     5   t :00 AM   11：45PM                                         HokKnQ
                                                    Mian사              HM A
                                                                                     —Room
6/1W2020      Tue     5   1:00 AM    11：« PM        Sun A              Holdl         HokÄnfl
                                                                                      Room




                                                                            RS0000264
    Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 10 of 17 PageID #: 421
       Page 10 of 16


   미 9/2020     Tue    5                                   Osceola           General         GçnBr리
                             1Æ0AM     11145 PM                                                               Schoolroom    2,000
                                                          Ballroom           Session         Session
   5/19/2020    Tue    5     1:00 AM   11:45 PM             Sun B           Breakout 1       Breakout           Tlneatre     5GO

   5/10/2020    Tua    5     1：O0 AM   11:45 PM             Sun D           Breakout 3       Breakout           TheaUe       300
   5/19/2020    Tub    5     1:00 AM   11:45 PM             Sun C           Sreakout 2       Breakout           Theatre      3€0
   5/tS/2020    Tue    5     1:00 AM   11:45 PM            Sun 1-8          Breakout よI      B卿!のtit            Lounge       200
   5/1Û/2Û20    Tue    5     1：0OAM    11:45 PM         Gainesville 2       Breakout G       Breakout         Conference     20

   6/1Q/2020    Tue    6     1:00 AM   11:45 PM           Tampo 2          Õrcakout 13       Breakout         Sciioolrown    20

   5/19/2020    Tue    S     1:00 AM   11：45PM            Tampa 3          Breakout 14       Breakout         Schoolroom     20

   S/1W20Z0     Tüe    S     1:00 AM   11:45 PM            DesUfi 1         Bieakoul 7       Breakout         Conference     20
   5/)9/2020    Tue    5     1:00 AM   U A5 PM           Sa rasóla 2       Breakoul TO       Breakout         Schoolroom     20
   sm예20        Tue    5     1:00 AM   11,45 PM          Sãrâsota 3        Breakout 11       Breakout         Schoolroom     20
   5/10/2020    Tue    5     1:00 AM   1145 PM             Destin 2         Breakout B       Breakout         Gonfeience     20
   5/10^020     Tue    5     1:00 AM   It 45 PM         Gainesville 1       Breakout 6       Breakoul         Conference     2D
   5パ Q/2ÍJ2D   Tue    5     1：ÛÛAM    ti 45 PM           Tampa 1          Breakout 12       Breakout         Schoolroom     20
   5/19/2020    Tue    5     1：00AM    11：45 PM          Sarasola 1         Breakout 9      Breakout          Schoolraom     20

   이 0/2020     Tuo    5     1:00 AM   11:45 PM             Vero              omcc            Office             Office

   6/1S/2Q20    Tue                                                          Speaks          Spââkaf
                       5     1.00 AM   11:45 PM            Naples                                               Lotmge       20
                                                                              Room            Room
  5/19/2020     Tue    5                                                                     Holding
                             1:00 AM        PM             Captiva            Hold 2
                                                                                              Room
  6/tfl/202O    Tub    5     1:00 AM   11:45 PM                              HOW 3           Hotdfrig
                                                          Daytona
                                                                                              Room
  S/19/2020     Tub    5     1:0GAM    11:45 PM        CHy Hall Lobby      Regialratiofi   RegfsiraUon
                                                                             Hold for
   5/19/2020    Tub    5     1:00 AM   11:45 PM        Exhibit Hall A-F                      Exhibits
                                                                            JKOWÍh
   5/19/2020    Tue    5    10:00 AM   10:30 AM        Osceola Lobby        AM Break       Coffee Break         RoH-ln

  5/19/2020     Tue    5                                  Osceola
                            11:00 AM   12:00 PM                               Lunch           Llmch           SchooUciom    2.000
                                                          Ballroom
  5/10/2020     Tue    5     2:30 PM   3:00 PM         Osceola Lobby        PM Break       CoffGe Break         Rdl，(n

   »19/2020     Tus    5     4:00 PM                    Emarald Bay
                                       10 00 PW                           VIP Reception     Reception                       400
____________________       _______                J一      Plaia                                           _
                                                                   V她•_                                                             -
  SOT2020       Wed    8     t:D0AM                    Exhibil Hall A-F      Hold for
                                       3:00 PM                                               Exhibits
                                                                            jiiowth
  S/20/2020     Wed    6     1:00 AM   5:00 PM             SUrtB           Breakoul 1       Breakou            Theatre      SOO

  5C(U2020      Wed    6     1:00 AM   5:00 PM             Sun D           Breakout 3       Breakou            Thealre      300
  S/20/2020     Wed    6     1:00 AM   5:00 PM             Sun C           Breakou! 2       Breakou            Theatre      300

  5，20/2020     Wed    0     1:00 AM   5:00 PM            Sun 1*0          Breakouts        Breakou             Lounge      200
  5/20/2020     Wed    8     1:00 AM   5:00 PM          Gainesville 2      Breakout a                         Conlcrence     20

  fi/20/2020    Wed    5     1:00 AM   sm PM              Tampa 2          Breakout 13                        Schoolrooni    20
  5f201702Q     Wed    6     1:00 AM   5:00 PM            Tampa 3         Breakout 14                         Schoolroom     20
  5/20/2020     Wed    5     1:00 AM   5:00 PM            Dcslin 1         Breakout 7                         Conferenca     20
  5咖2020        Wed    6     1:00 AM   5:00 PM           Sarasota 2       Breakout 10                         Schoolroom    20

  5/20/2020     Wed    6     1:00 AM   5:00 PM           Sarasota 3       BreakoutH                           Schoolroom     20

  5/2D/2020     Wed    6     1.00 AM   5:00 PM            Destin 2         Breakout S       Breakout          Conference    20
  S/20/2020     Wëd    6     1:00 AM   5‘flO PM        GainââviUâ t        Breakout 5                         Conrerence    20
  5/2D/2020     Wed    6     IMAM      5:00 PM           Tampa 1          Breakout 12                         Sdwclraom     20

  잇20/2020      Wed    6    1:00 AM    5:00 PM           Samaola 1         Breakoutô                          Schoolroom     20




                                                                              RS0000265
      Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 11 of 17 PageID #: 422
   Page 11 of 16


Sf2012020    Wod   6    1；OOAM      5:00 PM       Naples                               Speal
                                                                                                          Lounge      20
                                                                                        Rooi
5/20/2020    Wed   0    1:00 AM     5:00 PM    City Ha㈣ Lobby        Registration    Registration
5/2CW2020    Wed   6                11:45 PM     Osceola              General          General
                        1:DOAM                                                                          Schoolfoom   2,000
                                                 Oallrooni            Session          Session
5/20/2020    Wed   6    1:00 AM     11:45 PM       Vero                 Office          Office            Office
5/20/202Û    Wed   6   10:00 AM     10：30AM    Osceola Lobby         AMBretfc       Coffee Bfeak          RoH-in
5/20/2020    Wed   6                             Osceola
                       11:00 AM     12:00 PM                           Lunch           Lunch            Schoolroom   2,000
                                                 Ballroom
5/20/2020    Wed   6    2：30 PM     3:00 PM    Osceola Lobby         PM Break       Coffee Break          Roll-li)

                                        ä：                   FHday                  ____________ ■
021/2020     Thu        1:00 AM     12:00 PM       Vero                Office          Office       I    Office        1


   FOOD AND BEVERAGE PRICING: FOOD AND BEVERAGE GUARANTEE
   Food and Beverage pricing for the Event will be based on prevailing market conditions at the time of the
   Event. Current 2017 nummum banquet pnces, excluding tax and a service charge, are as follows:


    Breakfast              Price range:                         Dinner                                      Price range:
    Continental              $37 - $41                          Plated                                       $80 - $109
    Plated                   $36 • $49                          Buffet                                       $93-$124
    Buffet                   $43 - $62

    Lunch                                                       Reception:
    Plated                   $42 - $59                          Full Bar:
    Buffet                   $57 - $62                           One Hour                                     $25 • $36
    Box                           $44                            Two Hours                                    $33 - $37
                                                                 Three Hours                                  $42 - $47

                                                                Food:
                                                                Light Hors d'oeuvre                           $31 - $39
                                                                Heavy Hors
                                                                d'oeuvre
                                                                  & Stations                                 $80-$106


  Applicable taxes and a service charge will be added to all food and beverage pricing. Service Charges for
  discounted menus will be based on retail pricing. All food and beverages served at functions associated
  with the Event must be provided, prepared, and served by Hotel and must be consumed on Hotel
  premises.

  The Hotel is relying on, and the Group agrees to provide, a minimum of $700,000 (the "F&B Guarantee*)
  plus applicable taxes and service charges. Group agrees that the food and beverage functions listed on
  the schedule of events are a major component of this Agreement and that the Hotel will suffer damages
  that will be difficult or impossible to calculate if the Event is held and the Group’s actual food and
  beverage spend falls below the F&B Guarantee. In such event, the Group will pay the Hotel liquidated
  damages in an amount equal to the difference between (Ì) the F&B Guarantee and (li) the actual total
  food and beverage revenue generated by the functions listed in the Event's program schedule. Group
  agrees that such damages are a reasonable estimate of the Hotel's actual damages and not a penalty.
  These liquidated damages are due within 30 days of the date such damages are incurred, and accrue
  interest at the rate of 1.5 percent per month (or, if less, the maximum amount permitted by law).
  Gaylord Palms is pleased to recommend:




                                                                           RS0000266
   Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 12 of 17 PageID #: 423
  Page 12 of 16



  FREEMAN Is the world's leading provider of integrated services for face-to-face marketing. As a strategic
  based event partner, FREEMAN is the one source for all your exposit-on and convention service needs.
  They are convenien% located on property to assist you and your exhibitors. FREEMAN specializes in
  logistical sofutions including exhibit booth programs, corporate events, custom carpet, furniture rental,
  floor plan design, digital graphic & design production, rental displays, group registration areas,
  staging/plush draping and material handímg services. FREEMAN can also provide strategic solutions by
  developing social media Integration, virtual extension components and ROI measurement to insure your
  organization achieves its immediate goals and continues its growth into the future. For more information
  visit the FREEMAN website at www.freemanco.com. Contact Beth Coffey at 407-313-5850 or 407-586-
. 2209.

 For over 50 years PSAV Presentation Services has specialized in the planning, production, and execution
 of complex presentations and events all over the world. They are one of Hie world's leading providers of
 event technology and integrated services for corporate events, conventions, exhibitions and awards
 shows. PSAV Presentation Services is honored to serve as the preferred in-house staging, production
 and audio visual services contractor and exclusive rigging services provider for Gaylord Hotels. With
 multiple offices and dedicated technical support on property, PSAV is positioned to properly assist you
 and your guests PSAV Presentation Services is dedicated lo providing a remarkable experience for
 event managers, exhibitors and attendees alike. For more information, please contact our in-house office
 at 407-586-2251.

 Hello Florida! is a full service destination management company focused on the success of our clients.
 Our services include transportation, hospitality staff, customized themed events, décor and entertainment,
 tours and activities, teambuilding events, and access to Florida's premier venues. Our integrity,
 enthusiasm and commitment to excellence make us the leader in the industry today, and tomorrow.
 Please call Stephanie Hotchkiss at 407-586-2352 or shotchkiss@helloflorida.com for more information.

 Retâche, our on-site resort spa, was designed with groups in mind This 25,000-square-foot European-
 inspired spa features 25 massage, body and skin care treatment suites; a full-service salon; and a
 complete fitness center. Feel free to contact our Spa Sales Manager at (407) 586-4772, for more
 information about the range of services offered, including fitness breaks during your meetings.


 AFFILIATE GROUPS
 So that we may accommodate any groups that are meeting in conjunction with your convention, please
 indicate which of the fottowing procedures will be used by your group:

  Approximate number of affiliate groups anticipated:

       Approval must go through headquarters for function space，
 _____ Notify headquarters of affiliate group, but prior approval of space is not required.
 __    Headquarters does not require any knowledge of any affiliate group.

 Charges for function space required for affiliate groups will be negotiated at such time as space is
 requested.

 ATTRITION
 Hotel is relying upon Group's use of the Room Night Commitment. Group agrees that a loss will be
 incurred by Hotel if Group’s actual usage is less than 80% of the Room Night Commitment

 If Group’s actual usage is less than 80% of the Room Night Commitment, Group agrees to pay, as
 liquidated damages and not as a penalty, the difference between 80% of lhe Room Night Commitment
 and Group's actual usage, muttipfied by the average group room rate, plus applicable taxes.




                                                                          RS0000267
  Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 13 of 17 PageID #: 424
 Page 13 of 16


CANCELLATION POLICY
Group agrees that H bears responsibility for payment for the Room Block and the F&B Guarantee. Group
also agrees that the Hotel will suffer actual harm that will be difficult to determine if the Group cancels this
Agreement after lhe date hereof for reasons other than those specified in this Agreement. The Group will
pay as liquidated damages to the Hotel, depending upon the timing of such cancellation, the following
amounts, as a reasonable estimate of harm to Hotel for the cancellation:



Time Period of Cancellation                       Amount of Lkiuidated Damages Due
0-180 days prior to arrival                       100% of total room revenue plus 75% of F&B Guarantee
181 -365 days prior to arrival                    75% of total room revenue* plus 50% of F&B Guarantee
366-551 days prior to arrival                     40% of total room revenue
552 or more days prior to arrivai                 10% of total room revenue*

•The term "total room revenue" means the dollar amount equal to the Room Block multiplied by the
Group's average room rate, exclusive of resort fee.

Such amount (the "Cancellation Charge") will be due and payable due within 30 days of the date of
cancellation, and accrue Interest at the rate of 1.5 percent per month (or, if less, the maximum amount
permitted by law). If required by the applicable jurisdiction, the Group will pay sales and/or other
applicable taxes with respect to the Cancellation Charge outlined above.

CANCELLATION »N EVENT OF CHANGE IN MEETING SITE
Notwithstanding any other provision of this Agreement, the Group agrees that it has no right to cancel this
Agreement for the purpose of changing its meeting site to another city or location, and in such event,
regardless of the date of cancellation of the Agreement, the Group will owe liquidated damages equal to
100% of total room revenues plus applicable tax, to be received by the Hotel from your event for guest
rooms comprising the Room Block.

FOR CAUSE TERMINATION
Should it be impossible for the group to perform its obligations under the Agreement as a result of Dave
Ramsey's unforeseen death or disability, the Hotel shall refund all deposits and/or prepayments made by
the Group within thirty (30) days of receipt of the notice of termination. Group must notify Hotel within Ten
(10) days of such occurrence.

Notwithstanding any provision to the contrary herein, Group may at any time terminate this Agreement
without penalty in the event Hotel, its parent, subsidiary or affiliated businesses, principals or executives
become engaged in, accused of or subject to any public scandal, political controversy, crime, fraud or
olher event that in Group's sole judgment will impair or damage its brand or good will by hosting an event
at HoteL In such event, Group shall provide prompt notice and the Hotel shall refund all deposits and/or
prepayments made by the Group within thirty (30) days of receipt of the notice of termination.

PERFORMANCE LICENSES
Ramsey Solutions will be solely responsible for obtaining any necessary licenses or permission to
perform, broadcast, transmit, or display any copyrighted works (including without limitation, music,
audio, or video recordings, art, etc.) that Ramsey Solutions may use or request to be used at the Hotel.

FORCE MAJEURE
Either party may be excused from performance without liability if circumstances beyond its reasonable
control, such as acts of God, war, acts of domestic terrorism, strikes or similar circumstances, make it
illegal or impossible to provide or use the Hotel facilities. The ability to terminate pursuant to this clause
is conditioned upon delivery written notice to the other party setting forth the basis for such termination
within ten (10) days after learning of such basis

LITIGATION EXPENSES




                                                                        RS0000268
Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 14 of 17 PageID #: 425
 Page 14 of 16


 The parties agree that, in the event litigation relating to Uiis Agreement is filed by either party, the non­
 prevailing party in such litigation will pay the prevailing party's costs resulting from the litigation,
 including reasonable attorneys’ fees.

 LIQUOR LICENSE
 Ramsey Solutions understands that Hotel’s liquor license requires that beverages only be dispensed by
 Hotel employees or bartenders. Alcoholic beverage service may be denied to those guests who appear
 to be intoxicated or are under age.

COMMUNICATIONS BETWEEN THE PARTIES
Notices sent between the parties may be sent via regular mail, with the effective date as of the date of
mailing, or by Federal Express or other overnight delivery service, with the effective date the date of
receipt, or by facsimile, with the effective date as of the date shown on the confirmation of receipt.
Copies or facsimiles shall be considered as valid as original documents.

RENOVATION/REMODELING
As of the date of the signing of this Conlract, Hotel has no plans for renovation or remodeling of any
facilities over the program dates, which will be utilized by Group pursuant to this contract, other than
ordinary maintenance. In the event that after this contract is signed, Hotel confirms any plans to remodel
or renovate its fecilities over the Event dates, Hotel agrees to inform your group in writing of the following;

*       Planned scope of project,
♦       Schedule for commencement and completion;
•       Anticipated impact project will have on areas to be uWized by your group;
•       Hotel’s plan for minimizing impact of project on Group.

Hotel promises that any such construction or remodeling will not interfere with Group's use of the Hotel.
The parties agree to negotiate in good faith to resolve any concerns raised as a result of renovations or
remodeling and to enter into such amendments of this Contract as may be necessary to reasonably
accommodate bolh parties' Interests.

DISHONORED RESERVATIONS
If the Hotel is unable to provide a room to a Group attendee holding an accepted or confirmed
reservation, Hotel may provide alternative accommodations to such attendee (an "Affected Attendee")
without such action constituting a breach of this Agreement, provided the terms and conditions of this
paragraph are followed. In such an evenl, the Hotel will provide, at its cost, the substitute hotel
accommodations to the Affected Attendee and transportation to and from the substitute hotel for each day
that Hotel cannot provide a room. Upon return to the Hotel, the Hotel will provide a note of apology, and
every attempt will be made to place the guest in an upgraded roam.

SEVERABILITY
If for any reason a court of competent jurisdiction finds any provision of this Agreement or portion thereof
to be unenforceable, that provision shall be enforced to the maximum extent permissible so as to affect
the intent of the parties, and the remainder of the Agreement shall continue in full force and effect.

AMERICANS WITH DISABILITIES ACT (ADA) COMPLIANCE
Each party agrees to use good faith efforts to ensure that it complies with its obligations under the
Americans with Disabilities Act and the Act's accompanying regulation and guidelines (collectively the
•ADA**). Each party further agrees to indemnify and hold the other party harmless from and against any
and all claims and expenses, including attorney's fees and litigation expenses, that may be Incurred by
or asserted against the other party or its officers, directors, agents, and employees on the basis of the
indemnifying party、non-compliance with any of the provisions of the ADA. Ramsey Solutions agrees to
provide Hotel with reasonable advance notice about the special needs of any attendees of which
Ramsey Solutions is aware.

This Agreement is subject to ail applicable federal, state, and local laws, including health and safety




                                                                        RS0000269
Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 15 of 17 PageID #: 426
Page 15 of 16


codes, alcoholic beverage control laws, disability laws, federal anti-terrorism laws and regulations, and
the like. Hotel and Ramsey Solutions agree to cooperate with each other to ensure compliance with
such laws.

EXECUTION： ASSIGNMENT; AMENDMENTS
By execution of this Agreement, the parties specifically acknowledge and agree that this Agreement sets
forth the entire understanding between the parties with respect to the subject matter hereof, shaH act as
the binding obligation of the parties, and the individual party signing this Agreement on behalf of a party
has the requisite power and authority to bind such party. No modification, amendment of, or supplement
to this Agreement shall be valid or effective unless the same is in writing and signed by both parties. The
Hotel may require ancillary terms under this Agreement, such as its Policies and Procedures and Banquet
Event Orders, and such terms, to the extent not inconsistent with the provisions of this Agreement, shall
be binding upon the Group.

INDEMNIFICATION
Each party to this Agreement shall, to the extent not covered by the indemnified party's insurance,
indemnify, defend, and hold harmless the other party and its officers, directors, agents, employees, and
owners from and against any and all demands, claims, damages to persons or property, losses, and
liabilities, including reasonable attorneys' fees (collectively, "Claims"), arising solely out of or solely
caused by the indemnifying party’s negligence or willful misconduct in connection with the provision and
use of Hotel as contemplated by this Agreement This paragraph shall not waive any statutory
limitations of liability available to either party, including innkeepers' limitation of liability laws, nor shall it
waive any defenses either party may have with respect to any Claim.

COMPLIANCE WITH LAW
This Agreement is subject to all applicable federal, state, and local laws, including health and safety
codes, alcoholic beverage control laws, disability laws, federal anti-terrorism laws and regulations, and
the like. Hotel and Ramsey Solutions agree to cooperate with each other to ensure compliance with
such laws.

CHANGES, ADDITIONS. STIPULATIONS. OR ÜNING OUT
Any changes, additions, stipulations or deletions including corrective lining out by either Hotel or
Ramsey Solutions will not be considered agreed to or binding on the other unless such modifications
have been initialed or otherwise approved in writing by the other




                                                                        RS0000270
Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 16 of 17 PageID #: 427
Page 16 of 16




ACCEPTANCE
When presented by the Hotel to Ramsey Solutions, this document is an invitaban by lhe Hotel to
Ramsey Solutions to make an offer Upon signature by Ramsey Solutions, this document will be an
offer by Ramsey Solutions. Only upon signature of this document by all parties will this document
constitute a binding agreement Unless the Hotel otherwise notifies Ramsey Solutions at any time prior
to Ramsey Solutions execution of this document, the outlined format and dates will be hefd by the Hotel
for Ramsey Solutions on a first-option basis until Friday, September 29, 2017. If Ramsey Solutions
cannot make a commitment prior to that dale, this Invitation to offer will revert to a second-option basis
or, at the Hotel’s option, the arrangements will be released, in which case neither party will have any
further obligations.

Upon signature by both parties, Ramsey Solutions and the Hotel shall have agreed to and executed this
Agreement by their authorized representatives as of the dates indicated below.

SIGNATURES
Approved and authorized by Ramsey Solutions

Name: (Print)     Joe Leavitt

Title; (Print)    •Director Of Event Prodcutions Ramse^Solutions_______________

Signature:        ご00 でィ"乙=ビ-조성ュ〆L ノ〆 7두、^〉/£4Aマᅀ도JO정广갚사 ふんんノ1ノ
Date; 9/29/2017


Approved and authorized by Hotel

Name: (Print)     Tatum Delia

Title: (Print)    Senior Sales Executive

Signature:                          チ á OlÍM
Date:




                                                                        RS0000271
Case 3:20-cv-00641 Document 33-1 Filed 01/25/21 Page 17 of 17 PageID #: 428
